Citation Nr: 1539911	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for residuals of laceration to the scalp.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for a right hip disability.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tremors of the right hand.  

10.  Entitlement to service connection for fine tremors in the right hand.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.   

12.  Entitlement to service connection for sinusitis.

13.  Entitlement to service connection for a traumatic brain injury (TBI).  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to August 1979 and from October 1985 to September 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  

Scarring as a residual of a laceration to the Veteran's scalp is already service connected and the Board is deciding his claim for increase for this disability below.  The Veteran asserted that his hand tremors were due to his head injury during service and VA subsequently provided examinations and opinions with regard to whether he had a TBI during service.  Here, the Board is granting service connection for right hand tremors, not based on a result of a TBI but rather based solely on their onset during active service.  Taking an expansive view of the Veteran's claim, whether raised by the Veteran or the record, or a combination of the two, the Board concludes that the claim of entitlement to service connection for a TBI has been raised.  For example, the RO obtained a medical examination and opinion in August 2013 on the question of whether the Veteran had a TBI due to his head injury during service.  The RO has only partially adjudicated the claim; addressing only the issue of whether the hand tremors are due to a TBI.  Given that the Veteran has already perfected an appeal of the denial of his claim, the part of the claim that has not been adjudicated, i.e., the broader TBI claim, must be considered as also the subject of a perfected appeal.  This is consisted with Clemons v. Shinseki, 23 Vet. App. 1 (2007).  Under the facts just discussed, the Board concludes that at this point the TBI claim should be listed separately.  

The issues of entitlement to service connection for sinusitis TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss has been manifested by no worse than Level I impairment in the right ear and Level III impairment in the left ear.

2.  The Veteran's laceration scar of the scalp has been manifested by associated pain; other compensable characteristics of a scar on the head have not been shown.  

3.  Service connection for bilateral knee disability was initially denied by RO decisions from September 1990 and December 1991; reopening of the claim was subsequently denied by rating decisions in January 2005 and March 2006; the Veteran did not perfect an appeal of any of these decisions.  

4.  Evidence received since the March 2006 rating decision, that was not previously of record and is not cumulative or redundant of evidence already of record, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left knee disability and raises a reasonable possibility of substantiating that claim.  

5.  Evidence received since the March 2006 rating decision, that was not previously of record and is not cumulative or redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and does not raise a reasonable possibility of substantiating that claim. 

6.  Service connection for left hip disability was denied by an unappealed March 2006 RO decision.

7.  Evidence received since the March 2006 rating decision, that was not previously of record and is not cumulative or redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for left hip disability but does not raise a reasonable possibility of substantiating that claim. 

8.  Service connection for sinusitis was denied by an unappealed June 2007 rating decision.  

9.  Evidence received since the June 2007 rating decision, that was not previously of record is not cumulative or redundant of evidence then of record, relates to unestablished facts necessary to substantiate the claim for service connection for sinusitis and raises a reasonable possibility of substantiating the claim. 

10.  The Veteran is not shown to have developed a chronic left knee disability during service and his current left knee disability is not shown to be related to service.  

11.  The Veteran is not shown to have a current low back or right hip disability and any current low back and right hip pathology is not shown to be related to service.  

12.  Service connection for right hand tremors was denied in an unappealed January 2005 rating decision.  

13.  Evidence received since the January 2005 rating decision, that was not previously of record is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate the claim for service connection for right hand tremors and raises a reasonable possibility of substantiating that claim.  

14.  The Veteran's current essential tremor of the right hand had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent have not been met for residual scarring of the scalp.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2015), Diagnostic Codes 7800, 7803, 7804, 7805 (2008).  

3.  The March 2006 rating decision denying service connection for left hip disability and denying reopening of the claim for bilateral knee disability, along with the prior rating decisions pertaining to service connection for bilateral knee disability, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

4.  The criteria for reopening a claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening a claim of entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for reopening a claim of entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

8.  The criteria service connection for low back and right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The January 2005 rating decision denying service connection for right hand tremors is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

10.  The criteria for reopening a claim of entitlement to service connection for right hand tremors have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The criteria for service connection for right hand tremors have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The June 2007 rating decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

13.  The criteria for reopening a claim of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2007, May 2008, September 2008 and February 2012 letters.  To the extent that any of the notice was not before the initial unfavorable adjudication of any of the claim, the Veteran has a meaningful opportunity after the notice was sent to participate in the processing of his claims and the AOJ readjudicated the claims in a February 2015 Supplemental Statement of the Case.  To the extent that the Veteran was not provided notice with regard to the finality of the January 2005 decision that denied service connection for right hand tremors, and the requirements for reopening the claim, no prejudice has resulted as the Board here grants the appeal as to reopening and claim and as to entitlement to service connection.  Accordingly, the Veteran is not shown to be prejudiced by the timing of the notice and no further notice is required.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).     

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Veteran did identify the potential existence of Social Security Administration (SSA) records in relation to a past claim for SSA benefits.  The RO requested any available records related to this claim from SSA but was informed that such records have been destroyed.  Consequently, there is no basis for any further efforts to obtain them.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for service connection for low back disability and right hip disability.  However, as explained below, the evidence does not establish a disease or injury of the Veteran's right hip or low back during service or manifestation of a back or right hip condition within an applicable presumptive period.  Consequently, VA has no duty to provide such examination.  38 C.F.R. § 3.159(c)(4).    

The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  


II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection based on this provision is referred to as "secondary service connection."  

Several of the issues on appeal involve claims that were denied by the RO in decisions prior to the decision currently on appeal.  Those denials have become final.  Generally, when a claim has been the subject of a final disallowance, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the AOJ; the Veteran must timely express disagreement with the decision and a desire for appellant review; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  The AOJ may close the case for failure to respond after receipt of the statement of the case. 38 U.S.C.A. § 7105(d)(3).

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The receipt of new and material evidence during the appeal period prevents an AOJ decision from becoming final. 38 C.F.R. § 3.156(b) ; Young v. Shinseki, 22 Vet. App. 461 (2009).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


      Left Knee
      
In an October 1991 rating decision, the RO denied service connection for bilateral knee arthritis based on a finding that there was no evidence of arthritis of the knees during military service; no evidence of significant injury of the knees during service and no indication of a nexus between any current arthritis of the knees and service.  This denial was confirmed by subsequent April 1992, July 1992 and September 1992 rating decisions.  The Veteran initially appealed the September 1992 rating decision by filing an October 1992 notice of disagreement.  However, he did not subsequently perfect an appeal.  In September 1996, he filed a claim to reopen for service connection for left knee disability and in February 2004 he filed a claim to reopen for service connection for bilateral knee disability.  Reopening of the claim was then subsequently denied by January 2005 and March 2006 rating decisions.  The Veteran did not appeal these decisions and they became final.  Consequently, the March 2006 rating decision represents the most recent final denial of the claim to reopen for bilateral knee disability.  In the March 2006 rating decision, the AOJ acknowledged that the Veteran had a current bilateral knee disability and it is clear that his in-service knee complaints have been considered.  The only unestablished fact necessary to substantiate his claim of entitlement to service connection for either knee disability is a nexus between service and the current disabilities.  

In a statement dated in February 2012, the Veteran stated that his left knee has been painful since an August 1975 injury during service.  This is evidence of symptoms unrelenting since service and is not evidence that was previously of record, and arguably not cumulative or redundant of evidence previously of record.  As it is new evidence and relates to an unestablished fact - a nexus - necessary to substantiate the claim of entitlement to service connection for a left knee disability, it is new and material evidence.  Hence, the claim of entitlement to service connection for a left knee disability must be reopened.  

On his September 2009 Form 9, the Veteran indicated that he experienced a debilitating left knee injury during boot camp.  In a statement received in July 2005, the Veteran reported that his knee conditions began in boot camp and he was hospitalized for a week at the dispensary.  

The Veteran's service treatment records document that he experienced a left knee problem in August 1975, diagnosed as fasciitis.  On August 14, 1975 he sought treatment reporting pain of his left knee for three days.  He was seen via an orthopedics consult several days later.  The last entry was that of the consultation report, signed by the medical professional on August 20, 1975.  He had full range of motion, x-rays were within normal limits, and he was placed on light duty for three days.  Impression was fascitis of the left knee, the report stated that he had let knee pain for seven days.  These records outweigh the Veteran's statement that he was hospitalized for a week.  He was not hospitalized; he was treated on an outpatient basis.  

There is no subsequent documentation of any left knee problems during service.  To the contrary the lower extremities were found to be normal during April 1983, March 1984 and March 1985periodic reserve examinations, as well as during an August 1986 separation examination.  Also, the Veteran did not report any knee problems on accompanying reports of medical history.  Accordingly, a chronic left knee disability was not shown in service.

Post-service, the Veteran submitted a claim for service connection for left knee disability as early as 1990.  However, there is no medical evidence of any actual left knee disability until much later, with a November 2004 VA physical therapy note showing that the Veteran was simply suspected to have patellofemoral syndrome.  

In a February 2012 statement, the Veteran appeared to indicate that his left knee disability was caused by his pelvis being out of alignment and the pinching of nerves at the base of his spine where it joined his pelvis.  

At a March 2012 VA knee examination, the examiner diagnosed the Veteran with left knee pain, acute fasciitis, resolved and left knee arthralgia, chronic with arthritis not found.  The examiner noted that the Veteran had sudden onset of left knee pain, spontaneous during service in August 1975.  An orthopedic examination at the time was normal, as was an X-ray, and the diagnosis was fasciitis.  There was no other mention of knee pain in his military records.  Additionally, post-service outpatient records showed a history of left knee arthralgia but without a showing of arthritis.  

The examiner also noted that the Veteran felt that his knee condition was related to an abnormal tilt to his pelvis/malalignment of the pelvis and that this had been recently diagnosed but ignored by VA over the years.  The Veteran reported that his left knee had gotten worse over the years since the initial injury.  He indicated that the knee swelled sometimes and gave out with falling.  He would take over the counter medications for the pain.  An X-ray of the left knee was normal with no arthritis found.  

The examiner found that the left knee disability was less likely than not incurred in or caused by service.  The examiner noted that the left knee condition in service was reported to be fasciitis, which indicates that it was an acute injury.  There was no evidence to indicate that the Veteran had any chronic residual disability from this injury.  To the contrary, the examiner noted that in the 1980s during service, he had several examinations, which did not show any findings or self-report of any knee problems or conditions.  The examiner noted that his opinion was based on a review of the claims, file, his clinical experience and his interview with the Veteran.  

In a February 2012 statement, the Veteran indicated that his left knee had been painful since his injury in August 1975.  He also indicated that he had learned that his left knee disability had been caused by his pelvis being out of alignment and the pinching of nerves near the pelvis bone.  

In a June 2012 statement, the Veteran indicated that he began to have severe pain in his left knee in July 1975 and that he "kept presenting my attention and complaint to medical officials and the VA pertaining to that knee."  Then in later years, he began to have pain and complications in his right knee, even down into his feet, not knowing that his pelvis was out of alignment, which was discovered when a physical therapist observed him off-balance while walking, with elevation of one hip as compared with the other.  He indicated that he had been suffering with this problem over the years and both Navy and VA doctors had kept it from him.

As explained above, during the March 2012 VA knee examination, the examiner found that the Veteran's left knee disability was less likely than not incurred in or caused by service noting that the diagnosis of fasciitis in August 1975 was consistent with an acute injury rather than an injury that would result in chronic disability and that the Veteran had had several subsequent examinations in the 1980s, which did not show any findings or self-report of any knee problems or conditions.  The Board finds this opinion to be highly probative evidence against the claim because it is well reasoned and logical.  There is no medical evidence of record to the contrary (i.e. a medical opinion tending to indicate that the Veteran's current left knee disability is related to his military service, including the knee problem experienced therein.  In this regard, there is evidence of record of left knee diagnoses similar to the arthralgia diagnosis made by the VA examiner (e.g. bursitis, patellofemoral syndrome and medial plica syndrome).  However, there is no evidence that any of this identified current pathology is any way related to the Veteran's knee problem in service and the VA examiner's conclusion that the August 1975 fasciitis experienced by the Veteran was self-limiting weighs against the presence of any such relationship.  

The Veteran has not demonstrated that he has expertise in determining the etiology of musculoskeletal disorders.  Whether his current left knee condition is related to his active service (other than through unrelenting symptoms since that time) is a complex question and one not answerable by observation with one's five senses alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It is a question that requires medical expertise to answer.  As such, the Veteran's nexus opinion is not competent evidence.  

The Veteran has asserted that he has experienced left knee symptoms continuously since his left knee problem experienced in August 1975.  However, given that he specifically reported in April 1983, March 1984, March 1995 and August 1986 that he was not experiencing any trick or locked knee and given that he did not otherwise note any left knee problems on these medical history reports, the Board does not find this assertion credible.  

The Board also does not find credible the Veteran's contention that he was experiencing a significant malalignment of the pelvis during service, which has actually caused his current left knee disability but that was not pointed out by Naval medical personnel even though they were aware of it.  Quite simply, the Veteran's bare assertion that such a significant malalignment was present during service but was specifically hidden from him by Navy doctors lacks credibility on its face because it entails accepting that physicians acted unethically with no apparent motive.  

In an August 2008 statement, the Veteran's wife indicated that the Veteran had difficulty walking due to pain in his knees and he would limp at times because of left knee pain.  She also indicated that the Veteran limped at times due to pain in his left hip.  This statement does not tend to show a relationship of any present symptoms to his active service.  

The service treatment records and the VA medical opinion are the most probative evidence and are evidence against granting service connection for a left knee disability.  For the reasons stated above, the Board finds that the preponderance of evidence is against a finding that the Veteran had a chronic knee disorder during service and against a finding that a current left knee disability is related to service.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
	

	Right Knee and Left Hip

As already documented, the RO disallowed the Veteran's right knee claim prior to the decision on appeal, most recently in March 2006 for lack of a nexus to service and the Veteran did not appeal that decision. 

The March 2006 rating decision also denied service connection for a left hip disability, finding that a current left hip disability was not shown; that left hip pathology was not shown in service and that there was no basis for awarding service connection for left hip disability as secondary to knee disability as the Veteran is not service-connected for knee disability.  The Veteran did not appeal this decision and it became final.  

Since the March 2006 decision, the Veteran has asserted only that has right knee and left hip symptoms are due to his left knee condition and a malalignment of his pelvis resulting in a spine condition.  His contention that his pelvis was malaligned during service is not competent evidence.  Whether he had a malaligned pelvis during service is not a determination that can be made without medical expertise.  This is because it is not a determination that can be made based on observation with one's senses (indeed, the Veteran reports that he did not know of such malalignment until years after service) and whether or not there is a malalignment of the pelvis (one that was not noticed by ones senses or by medical practitioners upon physical examination) is a complex question not amenable to the opinion of a nonexpert in medical matters.  

Hence, the only competent evidence submitted since the last final denial is an assertion by the Veteran that his left hip and right knee conditions are due to his left knee condition. As the Board has determined that his appeal as to the left knee condition must be denied, his assertions of causation or aggravation of left hip and right knee conditions is not new and material evidence.  This is because the assertions seek to link a right knee and left hip condition to his active service via a non-service connected left knee condition.  Such assertions are not evidence of a nexus.  

As there has been no new and material evidence submitted with regard to right knee and left hip disabilities, the claims of entitlement to service connection for right knee and left hip disabilities cannot be reopened.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





      Low Back and Right Hip Disability

The Veteran's service treatment records do not show any low back or right hip problems.  At his August 1986 separation examination, the spine and lower extremities were found to be normal and on his August 1986 report of medical history at separation, the Veteran did not report any back or hip problems.  Also, although the Veteran has reported current low back and hip pain and characterized these problems as disabling, there is no medical evidence indicating that he does have any current disability of the back or right hip.  Thus, the weight of the evidence is against a finding that the Veteran actually has any current, chronic disability of the low back or right hip.  On this basis alone, service connection for these disabilities is not warranted.  38 C.F.R. § 3.303, Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, even assuming that the Veteran does have a current low back and/or right hip disability, these disabilities are not shown to be related to service.  In this regard, he has essentially contended that he has current low back and left hip disabilities resulting from his left knee disability and/or a malalignment of the pelvis dating from service.  Regarding the alleged connection to the left knee disability, once again, this disability is not service-connected.  Consequently, there is no basis for awarding service connection for any low back or right hip disability as secondary to the left knee disability.  Also, as alluded to above, there are no medical findings of record indicating that the Veteran had a malalignment of the pelvis during service and he did not report having any problems with such a malalignment during service.  Nor is there any competent evidence, which tends to support this report.  Additionally, as indicated above, his bare assertion that such pathology was actually present and that medical personnel were aware of it but hiding it from him is afforded only the most minimal of weight.  

Based on the above, the Board concludes that the preponderance of evidence is against a finding that there is a nexus between any current low back disability and/or right hip disability and the Veteran's service.  Hence, the appeal as to these issues must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


      Right Hand Tremors

The AOJ denied service connection for right hand tremors as due to the Veteran's service connected residuals of a scalp laceration in an unappealed January 2005 rating decision.  The AOJ explained that the medical evidence was that there were no neurological findings relating right hand tremors to his in-service head injury and thus only speculation could link his right hand tremors to the head injury.  In essence against a finding of a nexus between his right hand tremors and his active service, to include a service-connected disability.  

In a statement dated in February 2012, the Veteran reported that he had been told by a medical professional that he had the loss of the ability to write due to uncontrollable tremors.  This report followed his statement that his scalp injury caused the tremors.  The Board takes a sympathetic reading of those statements and concludes that they do meet the low threshold for reopening the claim.  

In an August 1994 statement, the Veteran indicated that he had had a nervous condition of the hand since leaving active duty

During an April 2005 VA outpatient neurological consultation, the Veteran reported that in 1980 or 1981, he first developed a right hand tremor with writing.  At first, the tremor was fairly mild but had become more severe in the last year.  Physical examination showed a significant tremor when writing.  It also showed a significant tremor with prolonged extension of the arms.  When drinking from a cup, the Veteran did not experience an initial tremor but after holding the cup for a period of time, he experienced a significant tremor.  The examining physician diagnosed tremor, which he suspected was essential in nature.

At a July 2009 VA neurological examination, the examiner indicated that as the Veteran's tremors were by nature benign and essential, they were not related to the head injury.  

Notably, the service treatment records do not include any documentation of such a tremor during service.  However, given that the Veteran has reported that the tremor was fairly mild, it is certainly conceivable that he did not report it during service.  Consequently, based on the Veteran's competent lay testimony concerning the history of his hand tremor, the evidence reasonably indicates that this tremor began during service and has continued since that time.  Accordingly, resolving reasonable doubt in his favor, an award of service connection for right hand tremor is warranted and service connection must be granted.  


III. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


      Compensable Rating for Bilateral Hearing Loss

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2014).  

Additionally, under 38 C.F.R. § 4.86(a) , when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Also, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Once again, each ear will be evaluated separately.  

At the outset, the Board notes that an exceptional patter of hearing under 38 C.F.R. § 4.86(a) or (b) has not been shown so the Veteran's hearing loss may be evaluated under the criteria contained 38 C.F.R. § 4.85.  The Veteran was most recently afforded a VA audiological evaluation in July 2013.  At the evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 25
35
50
60
LEFT
25
50
80
90

The average puretone thresholds were 42 decibels, right ear, and 61 decibels, left ear.  Speech audiometry revealed that speech recognition was 94 percent in the right ear and 90 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported that people had told him that he talked too loud and also indicated that he often had to ask people to repeat things.  Based on this reporting, the examiner found that the Veteran's hearing loss did impact his ordinary conditions of daily life, including his ability to work.   

Applying the results of the July 2013 VA evaluation to Table VI shows the Veteran's hearing loss to be a Level I impairment in the right ear and a Level III impairment in the left ear.  Applying these results to Table VII, a 0 percent rating is for application.  Additionally, earlier audiological findings of record do not show hearing loss any more severe than that found at the July 2013 evaluation.  Accordingly, the Board has no basis for assigning a compensable schedular rating for the Veteran's bilateral hearing loss at any point during the appeal period.  38 C.F.R. § 4.85.  Hence, the appeal as to a higher schedular rating for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


      Increased Rating for Scalp Scar

The Veteran was granted service connection for lacerations of the scalp by a January 1980 rating decision.  A noncompensable rating was assigned effective August 4, 1979.  In May 2004, the Veteran sought an increased rating.  In a subsequent January 2012 rating decision, an increased 10 percent rating was assigned effective May 18, 2004, the date the Veteran's claim was received.  

The Veteran's service-connected laceration of the scalp has been rated based on a residual scar.  Thus, the Board must consider whether a higher rating is warranted based on disfigurement of the head face or neck or other impairment of the scarred region.  38 C.F.R. § 4.118  

The criteria for evaluating scars were amended effective October 23, 2008.  The Board has considered both the unrevised and revised criteria, as the Veteran's claim for an increase was received prior to the revision.  

Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118.  A 10 percent rating in provided for one characteristic of disfigurement.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.  

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

The revision in October 2008 does not have an effect with regard to application of Diagnostic Code 7800 to the facts of this case.  

Under the revised version of Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent evaluation for three or four scars that are unstable or painful, and a 30 percent evaluation for five or more scars that are unstable or painful.  Note (1) specifies that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) specifies that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Prior to the revision, Diagnostic Code 7804 only applied to painful scars while Diagnostic Code 7803 applied to unstable scars.  It was also unclear how to rate multiple painful or unstable scars.  As the Veteran has one service-connected scar and it is not unstable, the revision does not have an effect in this case.  

Both versions of Diagnostic Code 7805 allow for a rating for scars that have other effects, under an appropriate diagnostic code or codes other than Diagnostic Codes 7800, 7803 and 7804.  

The Veteran most recently received a VA examination to evaluate his lacerations of the scalp in April 2011.  At this examination, he was noted to have a linear scar, 2.5 cm long and .3 cm wide located about 4 cm superior to the hairline, near the midline, with a transverse orientation.  There was mild tenderness of the scar on examination.  The Veteran also complained of intermittent pain in the region of the scar, occurring 2 to 3 times per month and lasting anywhere from 1 to 2 hours up to 24-48 hours.  He indicated that he did not take any medications for the scar pain.    The scar was superficial and not deep, and there was no skin breakdown.  There was no limitation of motion resulting from the scar and no inflammation, edema or keloid formation.  The scar was not adherent to underlying tissues or elevated or depressed on palpation.  There were no areas of skin that were hypopigmented or hyperpigmented and no areas of the skin that were indurated or inflexible.  There was no underlying soft tissue loss.  The examiner diagnosed the Veteran with scar on the scalp, no limitations.  

Earlier October 2004 and September 2008 VA examinations produced similar findings.  At the October 2004 VA skin examination, the Veteran reported that the scalp scarring was sensitive to the touch on occasion and at other times would feel numb, with loss of sensation.  The Veteran reported that these symptoms would occur about 1 to 2 times per month and would last up to an hour.  Additionally, he reported that on rare occasions, he would get shooting pains to the area.  On examination, the only significant findings were a slight shininess to the scar that was very difficult to see.  It was also noted that the scar was tender to palpation.  At the September 2008 examination, physical examination of the scar was unremarkable.   Additionally, during the July 2009 VA neurological examination, the examiner noted that the Veteran did not report actual headaches but did report a pain in the head around the scar that was relieved by taking an over the counter pain medication.  The examiner described this symptom as nerve pain around the scar.  Further, during the earlier April 2005 VA outpatient neurological consultation, the Veteran reported that ever since he suffered the scalp laceration during service, he had had some paresthesias in the region of the laceration that were occasionally uncomfortable.   

Review of the above summarized evidence does not provide a basis for awarding a schedular rating in excess of 10 percent for the Veteran's scarring of the scalp.  In this regard, the only ratable pathology exhibited by the Veteran is pain associated with the scar, for which a 10 percent rating has already been assigned under Code 7804.  No disfigurement or other pathology has been shown, which might afford the basis for assignment of a higher rating under a different diagnostic code for rating scarring.  The Veteran's symptoms of pain and perceived paresthesias of the scar are encompassed by this rating.  Evidence to support this is the neurologic findings that his pain was neurogenic.  Regardless of the type of pain and whether the Veteran describes it as pain or paresthesias, the 10 percent rating under Diagnostic Code 7804 is the appropriate rating.  In this regard, paresthesia is defined as an abnormal touch sensation, such as burning, prickling, or formincation, often in the absence of external stimulus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1383 (32nd ed.).  Accordingly, there is simply no basis for assigning a schedular rating in excess of 10 percent for the service-connected residuals of laceration of the scalp at any time during the appeal period.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


      Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board must also consider whether there is a collective effect of his other service-connected disabilities, with those on appeal, that makes his disability picture an unusual or exceptional one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran's hearing loss and scar disability do not result in symptoms not contemplated by the regular schedular criteria.  He has pain of the scar and difficulty hearing but the rating criteria are based on those symptoms.  Higher or additional ratings are available for greater hearing loss and for other symptoms of scars, to include an unstable scar or scars that are disfiguring.  Thus it cannot be said that the schedular criteria do not contemplate the Veteran's level of disability.  

The Veteran's only other service connected disabilities are tinnitus, and, pursuant to the Board's decision in this case, tremors of his right hand.  There is no evidence to suggest that any of his disabilities have a combined effect, acting with his hearing loss and/or his scar, to make his disability picture an unusual or exceptional one.  

As this case does not present a disability picture not contemplated by the schedular criteria, the Board declines to remand the scar or hearing loss issues for referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received the claim for service connection for left knee disability is reopened, and to that extent only the claim is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for sinusitis is reopened, and to that extent only the claim is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for right hand tremors is reopened.  

As new and material evidence has not been received, reopening of the claim for service connection for a right knee disability is denied.  

As new and material evidence has not been received, reopening of the claim for service connection for left hip disability is denied. 

Service connection for left knee disability is denied.   

Service connection for a low back disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for essential tremor of the right hand is granted.

A compensable rating for bilateral hearing loss is denied. 

A rating in excess of 10 percent for residuals of laceration to the scalp is denied.  


REMAND

At his June 1975 enlistment examination, the Veteran was not found to have any sinusitis and there is no evidence to indicate that he was found to have any sinus problems at the actual time of entry into service in July 1975.  Thus, even though he did report a history of sinusitis on his June 1975 medical history report, his sinuses are presumed to have been sound upon entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Subsequently, on April 1983, March 1984 and August 1986 reports of medical history, the Veteran also reported a history of sinusitis.  On the March 1984 report, it was noted in the physician's summary that the Veteran did occasionally have sinusitis.  The service treatment records also show that the Veteran experienced some upper respiratory tract infections during service.  Additionally, in July 1979, he was specifically found to have pain on percussion of the frontal sinus area and it was noted that he had a history of sinus congestion.  The diagnostic assessment was rule out sinusitis of the right frontal lobe and sinus X-rays at that time were negative.

Post-service, the Veteran's sinuses were evaluated by VA as early as an October 1990 VA examination.  At that time, X-rays of the paranasal sinuses were negative.  Additionally, VA outpatient records from March 2002 show a diagnosis of chronic sinusitis and that the Veteran was treated with antibiotics.  The Veteran was also diagnosed with sinusitis in January 2004.  Additionally, a February 2007 VA progress note lists sinusitis as an ongoing medical problem.  

Then, at a February 2013 VA examination, the examiner checked a box indicating that the Veteran did have sinusitis but noted under the "diagnosis" section that sinusitis had not been found on the current examination.  Additionally, the examiner noted that no treatment records were found in the claims file showing a diagnosis of sinusitis or chronic sinusitis.  Further, the examiner indicated that he had not performed any imaging studies.   Moreover, given that he did not diagnose sinusitis, the examiner did not provide any medical opinion as to whether any current sinusitis is related to military service.  Given that the examiner either did not have access to the full claims file or simply did not notice the records affirmatively showing a diagnosis of sinusitis; given that he did not perform any imaging studies to determine whether the Veteran actually has this current disability. remand of the claims for service connection for sinusitis is necessary to provide the Veteran with a new VA examination to assess the likely etiology of any current sinusitis.  Prior to affording the Veteran the examination, the AOJ should obtain any VA records of treatment or evaluation for sinusitis since June 2007.

Turning to the TBI matter, the RO has done significant development in relation to the Veteran's claim for service connection for TBI.  However, subsequent to receiving an August 2013 VA medical opinion concerning whether the Veteran actually has any TBI, the RO did not issue a supplemental statement of the case pertaining to this claim.  Notably, a February 2015 supplemental statement of the case (SSOC) did address the Veteran's claim for increase for residual scarring of the scalp and noted the August 2013 VA medical opinion concerning TBI as part of the evidence.  However, the reasons and bases contained in the SSOC did not address the claim for service connection for TBI.  At this point, it cannot be said that an SSOC that does address the TBI portion of the claim is addressing issues not previously addressed because the issue was partially addressed in the denial of service connection for hand tremors.  At this point however, it would be premature for the Board to address the broader TBI aspect of the claim without the AOJ first doing so.  Consistent with Clemons, the Board finds that it has jurisdiction over the TBI service connection issue, which began as a claim of entitlement to service connection for right hand tremors.  Accordingly, the Veteran need not again initiate an appeal of the TBI issue should the AOJ not grant service connection on remand.  Accordingly, to ensure appropriate due process, this claim must be remanded for issuance of an SSOC that specifically addresses whether service connection is warranted for a TBI.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records of treatment or evaluation for sinusitis since June 2007. 

2.  Arrange for a VA examination by an appropriate medical professional to determine whether any current chronic sinusitis is related to the Veteran's active service.  The Veteran's claims file, including the service treatment records, with special attention to the Veteran's reports of medical history, the post-service treatment records, including the October 1990 VA examination report, the March 2002 VA treatment report showing antibiotic treatment for sinusitis, the January 2004 VA treatment report showing a diagnoses of sinusitis, the February 2007 problem list showing sinusitis, the February 2013 VA examination report; and any other information deemed pertinent.   A CT scan of the sinuses should be performed, along with any other indicated tests.  The examiner must provide a medical opinion as to whether it at least as likely as not (i.e. a 50 percent probability or greater) that any current sinusitis had onset during his active service or was caused by his active service.  The examiner must support any opinion provided with a complete rationale for the opinion.  The examiner must accept as a matter of law that the Veteran did not have sinusitis at entrance into active service.  

3.  Review the VA examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action. 

4.  Issue an SSOC addressing the Veteran's claim for service connection for traumatic brain injury (TBI).  The SSOC should list all the pertinent evidence in the claims file pertaining to this claim, including the service treatment records, post-service treatment records and any VA examinations or opinions.  The SSOC should also provide a history of the adjudicative actions taken in relation to this claim dating back to the October 2008 rating decision.  Additionally, the SSOC should provide appropriate reasons and bases for the decision.  If service connection for a TBI is not granted, the issue should be returned to the Board after giving the Veteran an appropriate opportunity to respond to the SSOC.  

5.  Readjudicate the claim of entitlement to service connection for sinusitis.  If the benefit sought is not granted in full, issue an appropriate SSOC and provide the Veteran an appropriate opportunity to respond.  Then return the issue to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


